Case 9:20-cv-81689-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION


 UNITED STATES EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                        Plaintiff,                            CIVIL ACTION NO.


                v.                                            C O M P L A I N T
                                                             JURY TRIAL DEMANDED

 FRITO-LAY, INC.,

                   Defendant.
 ________________________________________


                                     NATURE OF THE ACTION

        This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

 Rights Act of 1991 to correct unlawful employment practices on the basis of religion and to provide

 appropriate relief to Jhonny Toussaint (“Mr. Toussaint”), a Seventh-Day Adventist, who was

 terminated because of his religion. As alleged with greater particularity below, Defendant, Frito-

 Lay, Inc. (“Frito-Lay”), terminated Mr. Toussaint, a newly-promoted Route Sales Representative,

 because he could not train for the position on Saturdays due to his religious beliefs.

                                     JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title

 VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title VII”)

 and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.




                                                  1
Case 9:20-cv-81689-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 2 of 7



        2.       The employment practices alleged to be unlawful were committed within the

 jurisdiction of the United States District Court for the Southern District of Florida West Palm

 Beach Division.

                                              PARTIES

        3.       Plaintiff, the United States Equal Employment Opportunity Commission (the

 “Commission”), is the agency of the United States of America charged with the administration,

 interpretation and enforcement of Title VII and is expressly authorized to bring this action by

 Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

        4.       At all relevant times, Frito-Lay has continuously been a Florida corporation doing

 business in the State of Florida and the City of West Palm Beach, and has continuously had at least

 15 employees.

        5.       At all relevant times, Frito-Lay has continuously been an employer engaged in an

 industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

 2000e(b), (g) and (h).

                                ADMINISTRATIVE PROCEDURES

        6.       More than thirty days prior to the institution of this lawsuit, Mr. Toussaint filed an

 administrative charge with the Commission alleging violations of Title VII by Frito-Lay.

        7.       Prior to the institution of this lawsuit, the Commission issued a Letter of

 Determination indicating that it found reasonable cause to believe that Frito-Lay discriminated

 against Mr. Toussaint in violation of Title VII because of Mr. Toussaint’s religion.

        8.       Prior to the institution of this lawsuit, the Commission attempted to effect Frito-

 Lay’s voluntary compliance with Title VII through informal methods of conciliation to remedy the

 practices found unlawful.




                                                   2
Case 9:20-cv-81689-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 3 of 7



        9.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                         STATEMENT OF FACTS

        10.     Frito-Lay is a subsidiary of PepsiCo that markets, manufactures and distributes corn

 chips, potato chips and other snack foods.

        11.     Mr. Toussaint is a practicing Seventh-Day Adventist.

        12.     On or about May 2018, Frito-Lay hired Mr. Toussaint as a warehouse employee at

 its West Palm Bach, Florida warehouse location.

        13.     In April 2019, Mr. Toussaint applied for and was rewarded a promotion to Route

 Sales Representative. He began his training for the role on or about April 15, 2019.

        14.     On or about April 20, 2019, Mr. Toussaint was baptized as a Seventh-Day

 Adventist. His baptism required him to abstain from secular work and business on Saturdays – his

 sabbath.

        15.     Subsequently, he informed Frito-Lay District Manager Richard Yoos that he had

 been baptized as a Seventh-Day Adventist and would not be able to work on Saturdays due to his

 religious beliefs. Similarly, on May 5, 2019, he completed and submitted to Human Resources

 the Company’s religious accommodation request form, signed by his pastor, requesting all

 Saturdays off due to his religious beliefs.

        16.     In response to Mr. Toussaint’s religious accommodation request, Yoos informed

 Mr. Toussaint that he (Yoos) would require Mr. Toussaint to train on Saturdays or would have him

 terminated.

        17.     On May 20, 2019, Frito-Lay denied Mr. Toussaint’s religious accommodation

 request made to Human Resources. After denying Mr. Toussaint’s request, Frito-Lay for the first

 time ever scheduled Mr. Toussaint to train on Saturdays although Mr. Toussaint had by that time




                                                  3
Case 9:20-cv-81689-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 4 of 7



 completed approximately five weeks of training in the Route Sales Representative role without

 ever having to train on Saturdays.

         18.    True to Yoos’ word, Frito-Lay terminated Mr. Toussaint’s employment after he

 failed to report to training on two consecutive Saturdays due to his religion—June 1 and June 8,

 2019.

         19.    Frito-Lay’s policy of requiring Route Sales Representatives to train on Saturdays

 regardless of their religious beliefs effectively precludes all persons of certain religious faiths from

 ever holding higher-level sales management positions within the Company.

         20.    Mr. Toussaint was harmed and suffered damages as a result of Frito-Lay’s

 termination of his employment.

                                      STATEMENT OF CLAIMS

         21.    As set forth in paragraphs 10-20, Frito-Lay engaged in unlawful employment

 practices, in violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1), by terminating

 Mr. Toussaint’s employment as a Route Sales Representative because of his religion.

         22.    The effect of the practices complained of in paragraphs 10-20 has been to deprive

 Mr. Toussaint of equal employment opportunities and otherwise adversely affect his status as a

 Frito-Lay Route Sales Representative, because of his religion.

         23.    The unlawful employment practices complained of in paragraphs 10-20 were

 intentional.

         24.    The unlawful employment practices complained of in paragraphs 10-20 above were

 done with malice or with reckless indifference to Mr. Toussaint’s federally protected rights.

                                       PRAYER FOR RELIEF

         Wherefore, the Commission respectfully requests that this Court:




                                                    4
Case 9:20-cv-81689-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 5 of 7



        A.      Grant a permanent injunction enjoining Frito-Lay, its officers, agents, servants,

 employees, attorneys, and all persons in active concert or participation with it, from discriminating

 against employees on the basis of their religion.

        B.      Order Frito-Lay to institute and carry out policies, practices, and programs which

 provide equal employment opportunities for employees with sincerely-held religious beliefs and

 which eradicate the effects of its past and present unlawful employment practices.

        C.      Order Frito-Lay to institute a training program for all human resources personnel

 and hiring officials to ensure compliance with federal laws and company policies on

 nondiscrimination in employment decisions.

        D.      Order Frito-Lay to make whole Mr. Toussaint by providing appropriate back pay

 with prejudgment interest, in amounts to be determined at trial, and all other affirmative relief

 necessary to eradicate the effects of the unlawful employment practices including, but not limited

 to, reinstatement of Mr. Toussaint or front pay in lieu thereof.

        E.      Order Frito-Lay to make Mr. Toussaint whole by providing compensation for past

 and future pecuniary losses resulting from the unlawful practices described in paragraphs 10-20

 including, but not limited to, job search expenses, medical-related expenses, and other out-of-

 pocket losses in amounts to be determined at trial.

        F.      Order Frito-Lay to make Mr. Toussaint whole by providing compensation for past

 and future nonpecuniary losses resulting from the unlawful practices complained of in paragraphs

 10-20 above, including but not limited to emotional pain, suffering, inconvenience, loss of

 enjoyment of life, and humiliation, in amounts to be determined at trial.

        G.      Order Frito-Lay to pay Mr. Toussaint punitive damages for its malicious and

 reckless conduct, as described in paragraphs 10-20 above, in amounts to be determined at trial.




                                                     5
Case 9:20-cv-81689-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 6 of 7



         H      Grant such further relief as the Court deems necessary and proper in the public

 interest.

         I.     Award the Commission its costs of this action.

                                     JURY TRIAL DEMAND

         The Commission requests a jury trial on all questions of fact raised by its Complaint.

 Dated: September 17, 2020.

                                              U.S. EQUAL EMPLOYMENT
                                              OPPORTUNITY COMMISSION

                                              SHARON FAST GUSTAFSON
                                              General Counsel

                                              ROBERT CANINO
                                              Acting Deputy General Counsel

                                              GWENDOLYN YOUNG REAMS
                                              Associate General Counsel
                                              131 M Street, N.E.
                                              Washington, DC 20507

                                              ROBERT E. WEISBERG
                                              Regional Attorney
                                              Florida Bar No. 285676

                                              KRISTEN FOSLID
                                              Supervisory Trial Attorney
                                              Florida Bar No: 688681

                                              Equal Employment Opportunity Commission
                                              Miami District Office
                                              Miami Tower
                                              100 S.E. 2nd Street, Suite 1500
                                              Miami, Florida 33131
                                              Tel: 786-648-5835
                                              Kristen.Foslid@eeoc.gov

                                              /s/ Oshia Gainer Banks
                                              OSHIA GAINER BANKS
                                              TRIAL COUNSEL
                                              Lead Trial Attorney for Plaintiff, EEOC



                                                  6
Case 9:20-cv-81689-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 7 of 7



                                    Florida Bar No. 037022
                                    U.S. Equal Employment Opportunity
                                    Commission
                                    Miami District Office
                                    Miami Tower
                                    100 S.E. 2nd Street, Suite 1500
                                    Miami, Florida 33131
                                    Tel: (786) 648-5861
                                    Oshia.Banks@eeoc.gov




                                       7
